               Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- X


MISFITS A.D., LLC
                                                                              20-cv-2093
                                                                    Case No.: - ------
                                        Plaintiff,

                          -against-
                                                                    COMPLAINT
HARRY N. ABRAMS, INC.,                                              JURY TRIAL DEMANDED

                                        Defendant.

-------------------------------------------------------------- X

         Plaintiff Misfits A.D., LLC ("Misfits A.D."), by its attorneys, for its Complaint against

Defendant Harry N. Abrams, Inc. ("Abrams"), alleges as follows:

                                        SUMMARY OF THE CASE

         1.      By this action, Misfits A.D. seeks injunctive relief and monetary damages arising

from Abrams' unlawful exploitation of Misfits A.D.'s valuable intellectual property. Specifically,

Abrams has willfully infringed Misfits A.D.'s famous "Fiend Skull design" trademark and has

unlawfully copied and used Misfits A.D. 's copyrighted artwork in connection with the advertising

and sale of a photobook entitled "Scream With Me -- The Enduring Legacy of the Misfits."

        2.       The Misfits are a seminal punk rock band, widely recognized as the founders of the

horror punk subgeme that combined punk rock music with horror imagery.

        3.        The instantly recognizable logos and artwork associated with the Misfits, including

the iconic and federally registered "Fiend Skull design" trademark and its album artwork, was and

remains an integral part of the band's artistic brand and a critical component of its success and

global popularity.




                                                          1
               Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 2 of 16




       4.        Seeking to improperly and unfairly capitalize on the Misfits' creative output and

success, Abrams has released an unauthorized photobook that purports to depict the "visual

history" of the Misfits.

        5.      Abrams' photobook is rife with large-scale, repeated, and unlicensed reproductions

of Misfits A.D. intellectual property. For example, the cover of the photobook prominently

displays, without authorization, the Misfits A.D. "Fiend Skull design" trademark and, in doing so,

misleads consumers into believing that the photo book has been approved by, or is associated with,

Misfits A.D., which is indisputably false. The photobook also unabashedly copies wholesale

copyrighted artwork associated with the Misfits' musical recordings and releases. The Misfits'

copyrighted artwork is an integral part of the band's extensive and highly successful line of

officially licensed merchandise and its world famous lifestyle brand. In addition, the named

authors of the infringing photobook have been falsely affiliating themselves with the Misfits in

connection with advertising and promoting the publication and release of the book, further harming

Misfits A.D.

       6.       Abrams' conduct as described more fully herein constitutes copyright infringement

in violation of the Copyright Act, 17 U.S.C. §§ 106 and 501, and trademark infringement and unfair

competition in violation of the Lanham Act, 15 U.S.C. § 1051, et. seq. Accordingly, Misfits A.D.

brings this action to protect its rights, stop Abrams' deception of the consuming public, and enjoin

Abrams from its continued violations of the Misfits A.D.'s intellectual property rights.

                                             PARTIES

       7.       Plaintiff Misfits A.D. is a limited liability company organized under the laws of the

State of Delaware. Misfits A.D., among other things, owns and manages intellectual property,

including trademarks and copyrights, associated with the Misfits.




                                                  2
               Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 3 of 16




         8.         Upon information and belief, Defendant Abrams is a corporation organized under

the laws of the State of New York, with its principal place of business located at 195 Broadway,

Ninth Floor, New York, NY, 10007.


                                      JURISDICTION AND VENUE

         9.         This Court has original jurisdiction over the subject matter of the claims brought

herein under the Copyright Act, 17 U.S.C. § 501, and the Lanham Act, 15 U.S.C. § 1051, et. seq.

pursuant to 28 U.S.C. §§ 1331, 1338 and 15 U.S.C. § 1121.

         10.        Abrams is subject to personal jurisdiction in this judicial district because it is a

corporation organized under the laws of the State of New York with its principal place of business

in this district.

         11.        Venue for this action is proper in this judicial district pursuant to 28 U.S.C. §§ 1391

and 1400 because Abrams resides in this district.

                                                   FACTS

    A. The Misfits

         12.        In 1977, Glenn Danzig ("Danzig") and Gerard Caiafa, professionally known as

Jerry Only ("Only"), formed a punk rock band named the "Misfits." The original "Misfits"

performed together until the band disbanded in 1983.

         13.        Danzig served as the band's songwriter and lead singer; Only was its bass guitarist.

        14.         The Misfits developed a unique persona, look, and sound by immortalizing black

and white B horror films in their loud, aggressive, and confrontational music, their ghoulish,

monster-like stage appearances, and the distinctive, instantly-recognizable logos and artwork

associated with the band.




                                                      3
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 4 of 16



        15.    Between 1977 and 1983, the Misfits released multiple singles, EPs, and full-length

albums.

        16.    Danzig created, and was the initial copyright owner of original artwork, including

cover art, booklet design and the general packaging, for each of those releases.

        17.    In those six years, the band also toured extensively, developing a dedicated fan

base.

        18.    Since the Misfits disbanded in 1983, the band's popularity has steadily increased.

        19.    The Misfits are frequently cited as a key influence on later punk rock and heavy

metal music, including such monumental artists as Metallica and Guns 'n Roses.

        20.    As a result of the continual efforts of Misfits A.D.'s predecessors-in-interest to

develop and increase the goodwill associated with the Misfits' music, name, logos, artwork and

other intellectual property over the course of the past several decades, demand for the Misfits

products, including products bearing the Misfits original artwork and "Fiend Skull design"

trademark, steadily increased, along with the band's popularity, throughout the three decades after

the Misfits disbanded.

        21.    In 2016, Danzig and Only reunited to tour as "The Original Misfits," and have since

played a series of highly publicized and critically acclaimed shows around the country, including

in Los Angeles, Las Vegas, Denver, Chicago, Philadelphia, and New York City.

        22.    On October 19, 2019, The Original Misfits performed as the headlining act at a

sold-out show in Madison Square Garden in New York City. It was the first time a punk band

ever headlined a show at Madison Square Garden.

   B. Misfits A.D. Intellectual Property

        23.    Danzig and Only formed Misfits A.D. to conduct activities related to The Original

Misfits reunion, including managing the Misfits' intellectual property.


                                                4
             Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 5 of 16




       24.     Misfits A.D. is the owner by assignment of all right, title, and interest in and to the

following registered copyrighted works (collectively, "the Misfits Artwork"):

               (1)    "Bullet" 7-inch art -- Copyright Registration No. VA 2-176-263

               (2)    "Beware" EP art -- Copyright Registration No. VA 2-185-512

               (3)    "Halloween" 7-inch art -- Copyright Registration No. VA 2-176-934

               (4)    "Earth AD" album art -- Copyright Registration No. VA 2-180-542

               (5)    "Collection I" album art -- Copyright Registration No. VA 2-180-543

       25.     The Misfits Artwork consists of original elements that are indelibly linked with the

band including, for example, the Misfits "Horror Font" and Fiend Skull logos.

       26.     True and correct copies of the Misfits Artwork are attached hereto as Exhibit 1.

       27.     True and correct copies of the U.S. Copyright Office certificates ofregistration for

the Misfits Artwork are attached hereto as Exhibit 2.

       28.     In connection with its Misfits-related activities, Misfits A.D. also is the exclusive

owner by assignment of U.S. Registration No. 2,770,984 for the "Fiend Skull design" (the "FIEND

SKULL mark") for various goods.

       29.     Misfits A.D.'s registration for the FIEND SKULL mark is valid and subsisting.

       30.     Misfits A.D., itself and through its predecessors-in-interest, has exploited and

continues to actively exploit its rights in the FIEND SKULL mark through the sale of myriad types

of merchandise. As a result, Misfits A.D. has established strong trademark rights in the FIEND

SKULL mark in indelible association with Misfits-related goods and services.

       31.     Misfits A.D., and its predecessors-in-interest, have expended considerable amounts

of time and money to develop, promote and otherwise build goodwill in the Misfits and the FIEND

SKULL mark, and to associate and brand the FIEND SKULL mark exclusively with the Misfits.




                                                 5
                Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 6 of 16




          32.     The goodwill, popularity, and recognition of the Misfits and the FIEND SKULL

mark is the direct result of Misfits A.D.'s, and its predecessors-in-interest's, development,

marketing, and promotion of the Misfits and the FIEND SKULL mark and the substantial time

and money investment made by Misfits AD. and its predecessors-in-interest. This goodwill,

popularity, and recognition are precisely why Abrams has chosen to exploit and trade on Misfits

A.D.'s FIEND SKULL mark in connection with its infringing photobook.

    C. Abrams' Infringement of Misfits A.D. Intellectual Property.

       33.       Abrams publishes art and illustrated books in the areas of art, photography,

cooking, craft, comics, interior and garden design, entertainment, fashion, and popular culture.

       34.       In or around July 2019, Abrams announced that it planned to release a "coffee-

table" format photo book titled Scream With Me: The Enduring Legacy of The Misfits, by Tom

Bejgrowicz and Jeremy Dean ("Book").

       35.       A true and correct copy of a screenshot of the Abrams webpage advertising the

Book is attached hereto as Exhibit 3.

       36.       In addition to advertising the Book, Abrams began taking pre-orders for the Book

in or around the same time through at least Abrams' own website, Amazon, Barnes & Noble, and

Target, among other U.S. retailers.

       37.       While Abrams originally advertised that the Book would be released in December

2019, Abrams, in November 2019, pushed the release date back to February 25, 2020.

       38.       Despite revising the advertised release date, Abrams actually published the Book

on December 17, 2019, just three days after The Original Misfits played the Wells Fargo Center

in Philadelphia and on the heels of The Original Misfits' historic sold out show in Madison Square

Garden.




                                                 6
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 7 of 16



        39.    The Book is available in hardcover and e-book formats, with a list price of $30 for

the hardcover edition.

       40.     The cover of the Book, reproduced below, prominently displays Misfits A.O.'s

FIEND SKULL mark, along with countless additional uses of the FIEND SKULL mark and other

Misfits intellectual property inside the book. At no time has Misfits A.D. given Abrams a license

or other fo1m of express or implied approval or consent for Abrams' use of the FIEND SKULL

mark in connection with the Book.




       41.     Abrams' unauthorized copying of the FIEND SKULL mark as the main image on

the cover of the Book is likely to cause confusion and lead consumers to mistakenly believe that

Abrams and the Book are endorsed, approved, or sponsored by, or affiliated, connected, or

associated with Misfits A.D.

       42.     In addition to the infringing cover of the Book, the Book is structured around the

Misfits Artwork with chapters that consist entirely of unauthorized uses of the Misfits Artwork,

with each of the Misfits Aitwork reproduced multiple times on multiples pages of the Book and

using both exact copies and variants of the Misfits Artwork.

       43.     By way of example, the "Halloween" 7-inch pages in the Book reproduce Misfits

Artwork in large scale, taking up the bulk of the two page spread and bearing only small text labels

identifying the displayed Misfits A.J.twork:



                                                 7
Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 8 of 16




                     The Book's Use




                           8
             Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 9 of 16




       44.     Abrams itself concedes that the purpose of the Book is to usurp the value of the

Misfits Artwork, having advertised the Book as a "visual history" of the Misfits that "spotlights

the band's iconic and influential album and single art, fan club merchandise, original posters, [and]

show flyers .... " See Exhibit 3.

       45.     Misfits A.D. has not authorized Abrams to use the Misfits Artwork in the Book.

   D. Abrams Refuses To Cease and Desist Its Infringement.

       46.     Prior to announcing the release of the Book, neither Abrams nor its authors made

any effort to contact Misfits A.D., Danzig, or Only regarding the planned release or to seek

permission to use the FIEND SKULL mark or Misfits Artwork in the Book.

       47.     Upon information and belief, Abrams knew prior to announcing the release of the

Book that the Book infringed the FIEND SKULL mark and copyrights in the Misfits Artwork.

       48.     Upon learning of Abrams' planned release of the Book, Misfits A.D.'s counsel

wrote to Abrams to demand that Abrams cease and desist from promoting, advertising or selling

the infringing Book.

       49.     In response, Abrams admitted that it obtained clearances from other copyright

holders for the foreword, interviews, quotes, and certain photographs contained in the Book.

       50.     Nonetheless, Abrams categorically denied that it needed clearance or authorization

to use the FIEND SKULL mark or to use and/or make derivative works of the Misfits Artwork in

the Book.

   E. Abrams Is Causing Irreparable Harm to Misfits A.D.

       51.     Misfits A.D. has taken on from Danzig and Only an extensive licensing program

for Misfits merchandise.

       52.     The FIEND SKULL mark and Misfits Artwork are among the intellectual property

licensed to third parties through that program.
               (


                                                  9
             Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 10 of 16




       53.      Abrams' unlicensed use of the FIEND SKULL mark and Misfits Artwork interferes

with Misfits A.D. 's right to exploit its intellectual property rights in the FIEND SKULL Mark and

the Misfits Artwork through its licensing program.

       54.      For example, for over thirty years, Danzig and Only have been collecting

documentary materials related to the Misfits, including materials depicted in the Book.

       55.      Using the materials they have collected, Danzig and Only intend to release, through

Misfits A.D., a biographical picture book detailing the history of the Misfits.

       56.      Abrams' Book interferes with the market for Misfits A.D.'s intended release of its

own material.

       57.      Additionally, Misfits A.D. has lost its exclusive right and ability to control and/or

determine the manner, appearance, timing, location, content and image of its FIEND SKULL

mark, which has harmed Misfits A.D. and its predecessors-in-interest who have invested, and

continue to invest, considerable resources in connection with protecting the goodwill and

exclusivity associated with the FIEND SKULL mark.

       58.      Conversely, Abrams has, and continues to, unlawfully and unjustly benefit from its

misappropriation and exploitation of the FIEND SKULL mark and Misfits Artwork without

Misfits A.D.'s approval or consent.

       59.      In addition, Tom Bejgrowicz and Jeremy Dean, the authors of the Book, have

falsely associated, and continue to falsely associate, themselves and Umberto D'Urso with The

Misfits in interviews and other publicity for the Book. Misfits A.D. has no affiliation with any of

those individuals and does not endorse them or the Book.




                                                 10
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 11 of 16




        60.     Misfits A.D. 's interest in protecting its intellectual property rights from consumer

confusion and unlawful copying outweighs any potential harm to Abrams and the public interest

is best served by preventing such confusion and unlawful copying.

        61.     Because of Abrams' ongoing and continuous violations of Misfits A.D.'s rights in

the FIEND SKULL mark and Misfits Artwork, Misfits A.D. seeks injunctive relief from this Court

enjoining Abrams from using, copying, exploiting or in any way trading on the FIEND SKULL

mark and Misfits Artwork. Separately, Misfits A.D. seeks to recover damages including, but not

limited to, a disgorgement of Abrams' profits, arising from Abrams' violations of Misfits A.D.'s

intellectual property rights.

                                        CAUSES OF ACTION

                                               COUNTI
                                Copyright Infringement (17 U.S.C. § 501)

        62.     Misfits A.D. repeats and incorporates by reference all of the foregoing paragraphs

as if fully set forth herein.

        63.     Misfits A.D. is the owner by assignment of the copyrights in the Misfits Artwork.

The U.S. Copyright Office issued the copyright registrations for the Misfits Artwork on the dates

reflected on the copyright registration certificates attached hereto as Exhibit 2.

        64.     By engaging in unauthorized reproduction of the Misfits Artwork and the creation

of derivative works thereof in the Book, Abrams has infringed Misfits A.D.'s copyrights in the

Misfits Artwork in violation of the Copyright Act, 17 U.S.C. § 501.

        65.     Abrams' acts of infringement are willful, intentional and purposeful, in disregard

of and with indifference to the rights of Misfits A.D.

        66.     Misfits A.D. has been injured and continues to be injured as a direct and proximate

result of Abrams' infringement.




                                                  11
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 12 of 16




        67.      Misfits A.D. has no adequate remedy at law for the substantial and irreparable

injury caused to it by Abrams' infringement. Upon information and belief, unless enjoined by this

Court, Abrams will continue to infringe Misfits A.D. 's copyrights, including through the

publication of the Book. Misfits A.D. is entitled to injunctive relief pursuant to 17 U.S.C. § 502

to enjoin Abrams from continuing its infringing conduct.

        68.     Additionally, Misfits A.D. is entitled either to statutory damages or to its actual

damages and Abrams' profits attributable to the infringement pursuant to 17 U.S.C. § 504, and

will make an election prior to a final judgment being rendered.

        69.     Misfits A.D. also is entitled to costs and attorneys' fees pursuant to 17 U.S.C. §505.


                                          COUNT II
                            Trademark Infringement (15 U.S.C. § 1114)

        70.     Misfits A.D. repeats and incorporates by reference all of the foregoing paragraphs

as if fully set forth herein.

        71.     Misfits A.D. is the owner by assignment of the federally-registered FIEND SKULL

mark as described herein. The FIEND SKULL mark is currently in full force and effect.

        72.     Abrams' unauthorized use of Misfits A.D.'s FIEND SKULL mark in connection

with Abrams' business activities and sale of the Book is likely to cause confusion and mistake

among consumers that (a) Abrams and/or its goods originate with Misfits A.D., (b) there is some

affiliation, connection or association between Abrams and/or its goods and Misfits A.D., and/or

(c) Abrams and/or its goods are being offered to consumers with the sponsorship and/or approval

of Misfits A.D. Misfits A.D. has been substantially injured as a result.

        73.     The aforementioned acts of Abrams were and are willful and intentional and

undertaken in a deliberate effort to cause confusion and mistake among the consuming public as




                                                 12
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 13 of 16




to the source, affiliation and/or sponsorship of said goods, and to gain for Abrams the benefit of

the enormous goodwill associated with Misfits A.D.'s FIEND SKULL mark.

        74.     Abrams has engaged in trademark infringement in violation of§ 32 of the Lanham

Act, 15 U.S.C. § 1114.

        75.     The threat of the loss of Misfits A.D.'s right to control and exploit the use of its

FIEND SKULL mark and the substantial reputation, goodwill, and indelible association with

Misfits A.D. of its goods is real and substantial.

        76.     Abrams' misconduct has injured Misfits A.D. in an amount to be determined at

trial. Abrams' misconduct also has caused and will continue to cause irreparable injury to Misfits

A.D., for which Misfits A.D. has no adequate remedy at law.


                                       COUNTIII
  False Designation of Origin and Unfair Competition Under Section 43(a) of the Lanham
                                  Act (15 U.S.C. § 1125)

        77.     Misfits A.D. repeats and incorporates by reference all of the foregoing paragraphs

as if fully set forth herein.

        78.     Misfits A.D. is the owner by assignment of the federally-registered and common

law rights in the FIEND SKULL mark as described herein.

        79.     Abrams has made use of the FIEND SKULL mark, and/or other words, terms,

names, symbols or devices (including, among other things, the Misfits' FIEND CLUB design and

logo), or any combination thereof, as a false designation of origin, false or misleading descriptions

of fact, and/or false or misleading representations of fact which are likely to cause confusion and

mistake among consumers that (a) Abrams and/or its goods originate with Misfits A.D., (b) there

is some affiliation, connection or association between Abrams and/or its goods and Misfits A.D.,




                                                 13
              Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 14 of 16




and/or (c) Abrams and/or its goods are being offered to consumers with the sponsorship and/or

approval of Misfits A.D., all in violation of§ 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        80.     The aforementioned acts of Abrams were and are willful and intentional and

undertaken in a deliberate effort to cause confusion and mistake among the consuming public as

to the source, affiliation and/or sponsorship of said goods, and to gain for Abrams the benefit of

the enormous goodwill associated with Misfits A.D.'s FIEND SKULL mark.

       81.      The threat of the loss of Misfits A.D. 's right to control and exploit the use of its

FIEND SKULL mark and the substantial reputation, goodwill, and indelible association with

Misfits A.D. of its goods is real and substantial.

       82.      Abrams' misconduct has injured Misfits A.D. in an amount to be determined at

trial. Abrams' misconduct also has caused and will continue to cause irreparable injury to Misfits

A.D., for which Misfits A.D. has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Misfits A.D. respectfully requests that this Court:

       A.       Enjoin Abrams, including all partners, officers, agents, servants, employees,

attorneys, and all those persons and entities in active concert or participation with it, from

infringing Misfits A.D. 's FIEND SKULL Mark and Misfits Artwork copyrights in connection with

any products published, marketed, or sold by Abrams, including, but not limited to, the Book.

       B.       Enter an order that Abrams' trademark and copyright infringement, false

designation of origin and unfair competition was willful.

       C.       Direct Abrams to pay Misfits A.D. all damages sustained by Misfits A.D. as a result

of Abrams' wrongful acts of trademark infringement, false designation of origin and unfair

competition and trebling such damages because Abrams' acts were willful.




                                                     14
               Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 15 of 16




        D.       Order an accounting and disgorgement of all of Abrams' profits realized by its

wrongful acts of trademark infringement, false designation of origin and unfair competition and

trebling such damages because Abrams' acts were willful.

        E.       Based on its election, either awarding (i) Misfits A.D. 's actual damages and

Abrams' profits attributable to its infringement of Misfits AD.' s copyrights in the Misfits Artwork

or (ii) statutory damages for Abrams' willful copyright infringement of the Misfits Artwork.

        F.       In the event that Misfits AD. elects to seek Misfits A .D.'s actual damages and

Abrams' profits attributable to its copyright infringement, enter an order for an accounting of, and

the imposition of a constructive trust with respect to, Abrams' profits attributable to its

infringements of Misfits AD.' s copyrights in the Misfits Artwork.

        G.       Enter an order for prejudgment interest according to law.

        H.       Direct Abrams to pay Misfits A.D.'s attorneys' fees, costs, and disbursements in

this action.

        I.       Award Misfits A.D. such further relief as this Court may deem just and proper.

                                     JURY TRIAL DEMAND

        Misfits A D. hereby demands a trial by jury on all issues so triable.




Dated: March 9, 2020                                  Respectfully submitted,



                                              By:

                                                      joanna.diakos@klgates.com
                                                      K&L GATES LLP
                                                      599 Lexington Avenue
                                                      New York, NY 10022
                                                      Telephone: (212) 536-3900
                                                      Facsimile: (212) 536-3901



                                                 15
Case 1:20-cv-02093 Document 1 Filed 03/09/20 Page 16 of 16



                                Curtis B. Krasik, pro hac vice to be
                                submitted
                                curtis.krasik@klgates.com
                                Christopher M. Verdmi, pro hac vice to be
                                submitted
                                christopher.verdini@klgates.com
                                K&L GATES LLP
                                K&L Gates Center
                                210 Sixth Avenue
                                Pittsburgh, Pennsylvania 15222
                                Telephone: (412) 355-6500
                                Facsimile: (412) 355-6501

                                Attorneys for PlaintiffMisfits A.D., LLC




                           16
